Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 02/22/2021. 
Claims 1-22 are amended and pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021, 12/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite “receiving, in a first bandwidth part, a radio resource control (RRC) reconfiguration message that includes first configuration information….” The specification generally discuses configuring of multiple configuration in advance. See par. 0142. The specification fails to describe receiving RRC reconfiguration message with first configuration information corresponding to the first bandwidth part, which further includes RLM configuration information in a first bandwidth part. Similar issues exists with independent claims 6, 11 and 16. Claims 2-5, 7-10, 12-15 and 17-22 are rejected for the same reason as they depend from rejected independent claims.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/276,777 in view of Yiu et al. (US 2019/0044689 A1), Jeon et al. (US 2019/0132862) and Wu (US 2019/0045571) and Nagaraja et al. (US 2018/0338253 A1). 
This is a provisional nonstatutory double patenting rejection.

Regarding claims 1, 11, Claims 1, 7 of Application ‘777 discloses a method for a User Equipment (UE) or UE, the method or UE comprising: 
A transceiver (Claim 7, limitation 1); and 
A processor (Claim 7, limitation 2) configured to:
receiving, via the transceiver, a Radio Resource Control (RRC) Reconfiguration message that includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (claim 7, limitation 3, see also claim 1); 
performing a radio link monitoring on the first bandwidth part using first Radio Link Monitoring (RLM) configuration information included in the received first configuration information if an active bandwidth part of the UE is the first bandwidth part (claim 7, limitation 4, see also claim 1); 
receiving Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) (claim 7, limitation 5, see also claim 1); 
switching, using the received DCI, the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (claim 7, limitation 6, see also claim 1); and 

Claim 1 or 7 of Application 777 fail to explicitly recite but Yiu discloses wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information  for a radio link monitoring on the first bandwidth part if an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information for a radio link monitoring on the second bandwidth part if the active bandwidth part of the UE is the second bandwidth part (see at least fig. 4A-4B, par. 0113-0123, discloses configuring of BWP of different types, initial, active, etc and monitoring each one based on reconfiguration message, see also par. 0128-0134, discloses for each particular BWP, configuring the measurement gap, which locates the SS, which is the RS used in performing RLM, i.e. configuration of the gap or configuration of SS or RS for each BWP is equivalent to RLM configuration);
wherein the first RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the first bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology), wherein the second RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the second bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology), wherein the radio link monitoring on the first bandwidth part comprises monitoring a downlink radio link quality of the first bandwidth part (see par. 0115-0116, discloses radio link monitoring to include monitoring channel quality), and wherein the radio link monitoring on the second bandwidth part comprises 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include monitoring the first and second BWP by accessing their channel quality as described by Yiu. 
The motivation for doing so would be to allow monitoring the particular channel relating to each BWP. 
Application 777 fails to disclose wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 A1) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode as suggested by Jeon to Yiu and Wu. 
The motivation for doing so would be to allow monitoring the multiple configured BWPs. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja. 
The motivation for doing so would be to allow locating reference signal within each BWP such that it can be measured and reported. Allowing for RLM on each BWP would allow determining if the BWP is good enough for performing communication and to avoid radio link failures. 

Regarding claims 2, 12, claim 2 of Application 777 discloses the method or the UE wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal that the UE uses for the RLM, and wherein the reference signal that the UE uses for the RLM is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (see claim 2).



Regarding claims 4, 14, Claim 1 or 7 fails to disclose but Yiu discloses the method or the UE wherein the UE receives the second configuration information before the receiving the DCI (see par. 0098, discloses receiving configuration information in SIB which is transmitted at the time of connection and prior to any DCI signaling).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the UE receives the second configuration information before the receiving the DCI as described by Yiu. 
The motivation for doing so would be to allow configuring the first channel of communication. 

Regarding claims 5, 15, Claim 1 or 7 discloses the method or the UE wherein the UE receives the RRC Reconfiguration message if the active bandwidth part is the first bandwidth part (see claim 7, limitation 3 or claim 1, limitation 1).

Regarding claims 6, 16, Claim 8 of Application 777 discloses the method for a base station or the BS, the method or the BS comprising: 
A transceiver (see claim 8, limitation 1); and 
A processor (see claim 8, limitation 2) configured to:

wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information which is configured to be used by the UE to perform a radio link monitoring on the first bandwidth part if an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information which is configured to be used by the UE to perform a radio link monitoring on the second bandwidth part if the active bandwidth part of the UE is the second bandwidth part (see claim 8, limitation 4-5); and 
transmitting, to the UE, Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH), the DCI being configured to cause the UE to switch the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see claim 8, limitation 6). 
Claim 8 fails to disclose but Yiu discloses wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information  for a radio link monitoring on the first bandwidth part if an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information for a radio link monitoring on the second bandwidth part if the active bandwidth part of the UE is the second bandwidth part (see at least fig. 4A-4B, par. 0113-0123, discloses configuring of BWP of different types, initial, active, etc and monitoring each one based on reconfiguration message, see also par. 0128-0134, discloses for each particular BWP, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include monitoring the first and second BWP by accessing their channel quality as described by Yiu. 

Application 777 fails to disclose wherein both of the radio link monitoring on the first bandwidth part and the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 A1) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the radio link monitoring on the first bandwidth part and the radio link monitoring on the second bandwidth part are performed by the UE in connected mode as suggested by Jeon to Yiu and Wu. 
The motivation for doing so would be to allow monitoring the multiple configured BWPs. 
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 8, 802, 804, discloses configuration of more than one BWP and based on configuration monitoring each of the BWP, see also par. 0090-0091). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja. 


Regarding claims 7, 17, Claim 8 fails to disclose but Yiu discloses the method or the BS wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal configured to be used by the UE for the RLM, and wherein the reference signal configured to be used by the UE is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (par. 0113-0121, discloses signaling configuration information, such as SS block).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal configured to be used by the UE for the RLM, and wherein the reference signal configured to be used by the UE is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS), such that radio link monitoring can be performed. 
The motivation for doing so would be to allow monitoring the quality of the channel to determine its operational status. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein either the first bandwidth part or the second bandwidth part is an initial bandwidth part as described by Yiu. 
The motivation for doing so would be to allow configuring the initial BWP such that communication can be performed using initial BWP. 

Regarding claims 9, 19, Claim 8 fails to disclose but Yiu discloses the method or the BS wherein the base station transmits the second configuration information before the transmitting the DCI (see par. 0098, discloses receiving configuration information in SIB which is transmitted at the time of connection and prior to any DCI signaling).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the UE receives the second configuration information before the receiving the DCI as described by Yiu. 
The motivation for doing so would be to allow configuring the first channel of communication. 

Regarding claims 10, 20, Claim 8 discloses the method or the BS wherein the base station transmits the RRC Reconfiguration message if the active bandwidth part is the first bandwidth part (see claim 8, limitation 3).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to including detecting whether or not a radio link failure exists as described by Wu. 
The motivation for doing so would be to allow detecting failure and perform switch over to alternate BWP to recovering from the failure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 2019/0044689 A1) in view of Jeon et al. (US 2019/0132862 A1) and Wu  (US 2019/0045571 A1) and Nagaraja et al. (US 2018/0338253 A1).

Regarding claims 1, 11, Yiu discloses a method for a User Equipment (UE) or UE, the method or UE comprising: 
A transceiver (see fig. 2, 208); and 
A processor (see fig. 2, 204e) configured to:
receiving, via the transceiver, a Radio Resource Control (RRC) Reconfiguration message that includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see par. 0026-0029, 0102, 
wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information  for a radio link monitoring on the first bandwidth part if an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information for a radio link monitoring on the second bandwidth part if the active bandwidth part of the UE is the second bandwidth part (see at least fig. 4A-4B, par. 0113-0123, discloses configuring of BWP of different types, initial, active, etc and monitoring each one based on reconfiguration message, see also par. 0128-0134, discloses for each particular BWP, configuring the measurement gap, which locates the SS, which is the RS used in performing RLM, i.e. configuration of the gap or configuration of SS or RS for each BWP is equivalent to RLM configuration)
performing a radio link monitoring on the first bandwidth part using on first Radio Link Monitoring (RLM) configuration information included in the received first configuration information if an active bandwidth part of the UE is the first bandwidth part (see par. 0113-0123); 
receiving Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) (see par. 0026, 0098); 
switching, using on the received DCI, the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see par. 00106, discloses switching based on DCI); and 

Yiu discloses performing RRM instead of RLM as noted above. Wu further discloses configuring a second BWP using RRC messages and detecting a link failure by performing radio link monitoring on each BWP (see abstract and par. 0057). Although, Yiu does not explicitly disclose, Wu also discloses receiving, in a first bandwidth part, a RRC reconfiguration message that includes configuration information (see fig. 3, 304-308) and receiving the second configuration prior to switching the BWP (see par. 0030-0035, discloses receiving second configuration prior to switching or using the second BWP). 

The motivation for doing so would be to allow recognizing of the failure of the BWP or switching to a BWP which is bad in signal quality. 
Yiu fails to disclose wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 A1) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode as suggested by Jeon to Yiu and Wu. 
The motivation for doing so would be to allow monitoring the multiple configured BWPs. 
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 8, 802, 804, discloses configuration of more than one BWP and based on configuration monitoring each of the BWP, see also par. 0090-0091). 

The motivation for doing so would be to allow locating reference signal within each BWP such that it can be measured and reported. Allowing for RLM on each BWP would allow determining if the BWP is good enough for performing communication and to avoid radio link failures. 

Regarding claims 2, 12, Yiu discloses the method or the UE wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal that the UE uses for the RLM, and wherein the reference signal that the UE uses for the RLM is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (par. 0113-0121, discloses signaling configuration information, such as SS block).

Regarding claims 3, 13, Yiu discloses the method or the UE wherein either the first bandwidth part or the second bandwidth part is an initial bandwidth part (see par. 0107).

Regarding claims 4, 14, Yiu discloses the method or the UE wherein the UE receives the second configuration information before the receiving the DCI (see par. 0098, discloses receiving configuration information in SIB which is transmitted at the time of connection and prior to any DCI signaling).



Regarding claims 6, 16, Yiu discloses the method for a base station or the BS, the method or the BS comprising: 
A transceiver (see fig. 2, 208); and 
A processor (see fig. 2, 204e) configured to:
transmitting, to a User Equipment (UE) via a transceiver, a Radio Resource Control (RRC) Reconfiguration message that includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see par. 0026-0029, 0102, see also fig. 4A, 404-410, particularly discloses receiving RRC reconfig. Message including config. Information for first and second bandwidth part), 
wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information  for a radio link monitoring on the first bandwidth part if an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information for a radio link monitoring on the second bandwidth part if the active bandwidth part of the UE is the second bandwidth part (see at least fig. 4A-4B, par. 0113-0123, discloses configuring of BWP of different types, initial, active, etc and monitoring each one based on reconfiguration message, see also par. 0128-0134, discloses for each particular BWP, configuring the measurement gap, which locates the SS, 
transmitting, to the UE, Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH), for switching the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see par. 00106, discloses switching based on DCI, wherein switching is from active to initial BWP), wherein the first RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the first bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology), wherein the second RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the second bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology).
Yiu discloses performing RRM instead of RLM as noted above. Wu further discloses configuring a second BWP using RRC messages and detecting a link failure by performing radio link monitoring on each BWP (see abstract and par. 0057). Although, Yiu does not explicitly disclose, Wu also discloses receiving, in a first bandwidth part, a RRC reconfiguration message that includes configuration information (see fig. 3, 304-308) and receiving the second configuration prior to switching the BWP (see par. 0030-0035, discloses receiving second configuration prior to switching or using the second BWP). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring RLM for each of the BWP such that they can be measured and reported prior to being used for communication. 

Yiu fails to disclose wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 A1) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode as suggested by Jeon to Yiu and Wu. 
The motivation for doing so would be to allow monitoring the multiple configured BWPs. 
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 8, 802, 804, discloses configuration of more than one BWP and based on configuration monitoring each of the BWP, see also par. 0090-0091). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja. 


Regarding claims 7, 17, Yiu discloses the method or the BS wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal configured to be used by the UE for the RLM, and wherein the reference signal configured to be used by the UE is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (par. 0113-0121, discloses signaling configuration information, such as SS block).

Regarding claims 8, 18, Yiu discloses the method or the BS, wherein either the first bandwidth part or the second bandwidth part is an initial bandwidth part (see par. 0107).

Regarding claims 9, 19, Yiu discloses the method or the BS wherein the base station transmits the second configuration information before the transmitting the DCI (see par. 0098, discloses receiving configuration information in SIB which is transmitted at the time of connection and prior to any DCI signaling).

Regarding claims 10, 20, Yiu discloses the method or the BS wherein the base station transmits the RRC Reconfiguration message if the active bandwidth part is the first bandwidth 

Regarding claim 21, 22, Yiu fails to disclose but Wu discloses the method further comprising detecting whether or not a radio link failure exists using a result of the performing the radio link monitoring on the first bandwidth part if the active bandwidth part of the UE is the first bandwidth part (see fig. 4, 310, discloses detecting radio link failure by performing RLM on an active BWP).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to including detecting whether or not a radio link failure exists as described by Wu. 
The motivation for doing so would be to allow detecting failure and perform switch over to alternate BWP to recovering from the failure. 

Response to Arguments
Applicant's arguments filed 002/22/2021 have been fully considered but they are not persuasive. 
Applicant prefers to defer the arguing the provisional double patenting rejection of claims 1-22. Therefore, the rejection of claims are maintained. 
In remarks at page 11, Applicant notes that Yiu does not disclose that BWP configuration or the RRM configuration or any single RRC message includes both a first configuration information containing a first RRM measurement configuration for a first BWP and second 
Figure 4A of Yiu discloses configuring an initial BWP and then performing configuration of multiple other BWPs. Figure 4B, then discloses for example, configuring RRM configuration and SS block options. In particular, par. 0118-0120 of Yiu discloses that the message 422 specify configuration such as information for SS block transmission in relation of BWP for RRM measurement. The option include the SS block options 422 for the location and indication of an SS block. Par. 0123 describes an option where the network configures a SS block for measurement on any configured BWP or the set of BWPs. In other words, the network can configure one or more BWPs and SS blocks within them and configure the UE to look for SS blocks within those particular SS blocks such that they can be measured. This is in fact described in message 426 of fig. 4B. Note that there is no reconfiguration between step 420-426 contrary to Applicant’s argument. 
Applicant further argues that Yiu at best suggests that the RRC reconfiguration needs to be performed per BWP activation/deactivation, transition or switching to reconfigure the RRM measurement reconfiguration. Examiner respectfully disagrees. 
As noted above, and referring to fig. 4B, there is reconfiguration between step 420-426, wherein step 426 performs measurement of one or more BWP based on the configuration performed in step 420, 422 and 424. 
Generally applicant repeats the above arguments. Applicant first argument is that Yiu fails to disclose any single RRC message includes both a first configuration information containing a first RRM measurement (or RLM) configuration for a first BWP and a second 
First, It is noted that the claim does not particular require that the configuration message be a single message. A configuration message that includes first configuration information corresponding to the first bandwidth part and second configuration information corresponding to a second bandwidth part can be two separate configuration messages. 
Second, as noted above, Yiu discloses for example multiple BWPs which can include SS blocks that can measured. When the SS is measured for RRM purposes, RRM monitoring is performed. When the SS is measure for RLM purpose, RLM monitoring is performed. RLM can indicate radio link failure and metrics for RLM can include out of sync counts, channel quality, interference measurements, etc. Therefore, when Yiu discloses indication of multiple BWPs and where SS blocks are found, it is configuring by those message RLM configuration for multiple BWPs, including first and second RLM configuration. 
Applicant for example cites par. 0123 to indicate that Yiu requires performing reconfiguration. This is incorrect. Par. 0123 is clear in state if that when the switch is performed, the configuration can be different. In fact the next sentence states that the measurement gap depends on the particular configuration, for example if it is same as active BWP. This paragraph is not persuasive in stating that a reconfiguration needs to happen when other parts of the references indicates that it may not. 
Examiner additionally notes that Wu also disclosed the configuration messages that applicant argues. For example, it is clear that Yiu at least discloses a configuration through RRC of initial BWP and RRM measurement configuration. Wu further discloses, in fig. 4, configuration of an additional BWP, monitoring the second BWP for RLF based on BWP 
Further to advance prosecution, Examiner also cites Nagaraja which describes configuration message and performing RLM on each of the BWPs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maattanen et al. (US 2020/0053583) – describes configuration of measuring objects in advance. 
CN 109391953 (equivalent to US 2020/0260303 A1)– describes configuring multiple BWP and related configuration such that RLM on each BWP can be performed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/Primary Examiner, Art Unit 2466